FILED

UNITED STATES DISTRICT COURT MAY 17 2019

FOR THE DISTRICT OF COLUMBIA Clerk, U.S. District and
Bankruptcy Courts

Wanda Jean Garrett, )
Plaintiff,
Vv. Civil Action No. 19-1270 (UNA)
BBVA Compass Bank et al,
Defendants.
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiff's pro se complaint and
application for leave to proceed in forma pauperis. The Court will grant the application and
dismiss the complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3)
(requiring the court to dismiss an action “at any time” it determines that subject matter
jurisdiction is wanting).

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
when a “federal question” is presented or the parties are of diverse citizenship and the amount in
controversy exceeds $75,000. “For jurisdiction to exist under 28 U.S.C. § 1332, there must be
complete diversity between the parties, which is to say that the plaintiff may not be a citizen of
the same state as any defendant.” Bush v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C. 2007) (citing
Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373-74 (1978)). A party seeking relief in
the district court must at least plead facts that bring the suit within the court’s jurisdiction. See

Fed. R. Civ. P. 8(a). Failure to plead such facts warrants dismissal of the action.
Plaintiff is a resident of Dallas, Texas, who has sued a bank and other defendants located
in Texas for $10 million. See Compl. at 1-2, 6, Plaintiff is not invoking a federal question, see
id. at 3, and she has not satisfied her burden “of pleading the citizenship of each and every party
to the action.” Novak v. Capital Mgmt. & Dev. Corp., 452 F.3d 902, 906 (D.C. Cir. 2006)
(internal quotation marks and citation omitted), Given the information supplied in the complaint,
diversity jurisdiction appears lacking because the plaintiff and most if not all of the defendants
are located in Texas. Therefore, this case will be dismissed. A separate order accompanies this

Memorandum Opinion.

(lh. Kollte,~ Katt,

A }
Date: May [@_,2019 United States District Judge /